Citation Nr: 0336593	
Decision Date: 12/30/03    Archive Date: 01/07/04

DOCKET NO.  02-15 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for thrombophlebitis.  

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral varicose 
veins.  

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for a left varicocele.  



ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran had active service from January 1944 to March 
1944.  

This case comes to the Board of Veterans' Appeals (Board) 
from a January 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York.  

For the reasons explained below, this case must be remanded 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part concerning your claims.


REMAND

The veteran's service medical records (SMRs) indicate he was 
hospitalized in February 1944, at which time it was noted 
that he had had a right inguinal herniorrhaphy prior to 
service in 1939 while with the Civil Construction Corps 
(CCC).  

A March 1944 rating decision granted service connection for 
thrombophlebitis and bilateral varicose veins on the basis 
that those disorders were aggravated during service.  Service 
connection also was granted for a left varicocele on the 
basis that it was incurred in service.  However, a subsequent 
May 1947 rating decision severed service connection for these 
disorders, finding clear and unmistakable error (CUE) in the 
March 1944 rating decision and concluding these disorders 
preexisted service and were not aggravated during service.  

The veteran's informal application to reopen these claims was 
received in October 2000.  In his May 2001 formal application 
to reopen these claims, he alleged they were aggravated 
during service.



In an attachment to his substantive appeal (VA Form 9), the 
veteran reported having received relevant treatment at VA 
medical facilities in Tampa, Florida, as well as in Syracuse 
and Buffalo, New York.  He has submitted what few records are 
available from the VA facility in Syracuse.  But it does not 
appear the RO has requested his records from the VA 
facilities in Tampa and Buffalo.  This must be done before 
deciding his appeal.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA records are deemed to be constructively in the 
possession of VA adjudicators and, therefore, must be 
obtained).

Additionally, it does not appear the RO has ever attempted to 
obtain any medical records concerning treatment the veteran 
may have received prior to entering the military.  Because so 
many years have passed since then, these records, even if 
they once existed, may no longer be available.  But the RO 
should at least inquire about this to ensure this is, in 
fact, the case.

The veteran was notified in a July 2001 letter that new and 
material evidence was needed to reopen his claims on appeal 
and that this evidence should be submitted, preferably within 
60 days.  The RO further indicated that, if not received 
within one year, payment of benefits could not be made prior 
to date of its receipt, if entitlement was eventually 
established.  

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002) became effective November 9, 2000, and 
implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  Among other 
things, the Act and implementing regulations require that VA 
assist a veteran in obtaining evidence necessary to 
substantiate his claims, but is not required to provide 
assistance if there is no reasonable possibility that it 
would aid in substantiating the claims.  The Act and 
implementing regulations also require that VA notify him and 
his representative, if any, of any information, and any 
medical or lay evidence, not previously provided to VA that 
is necessary to substantiate the claims.  


As part of the notice, VA is to specifically inform the 
veteran and his representative, if any, of which portion, if 
any, of the evidence is to be provided by them and which 
part, if any, VA will attempt to obtain on their behalf.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).

In a decision very recently promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. September 23, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The court found that 
the 30-day period provided in 38 C.F.R. § 3.159(b)(1) to 
respond to a VCAA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.

The RO's July 2001 letter essentially indicated that it was 
preferable the veteran responded within 60 days-which, on 
its face, is akin to the 30-day allotted response time 
invalidated by the court in the PVA case.  But the RO also 
indicated he actually had a full one year to respond.  And 
aside from that, the more recently passed Veterans Benefits 
Act of 2003 authorizes VA to adjudicate claims prior to 
expiration of the one-year period following a VCAA notice.  
The RO typically does this in 60 days, as occurred here.  
However, the veteran still has one year to submit supporting 
evidence and/or information without fear of a penalty.  
Veterans Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 
2651 (Dec. 16, 2003).

While it already has been more than a year since that letter 
informing the veteran of the VCAA, he has not been informed 
of the respective obligations-his and VA's, for obtaining 
supporting evidence.  See Charles v. Principi, 
16 Vet. App. 370, 
373-74 (2002).  So this must be done, too.

Lastly, although the veteran was informed that he must submit 
new and material evidence to reopen his claims, the January 
2002 RO rating decision appealed denied them on the merits 
(i.e., de novo) without addressing this preliminary issue.  
And this is the first determination the Board must make 
because it affects the Board's jurisdiction to reach the 
underlying claim and adjudicate it de novo.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  And if the Board 
finds that no such evidence has been submitted, the analysis 
must end, and what the RO may have determined in that regard 
is irrelevant.  Id.  Further analysis, beyond consideration 
of whether the evidence received is new and material, is 
neither required nor permitted.  Id., at 1384.  See also 
Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file and 
ensure that all notification and development 
action required by the VCAA and implementing 
VA regulations is completed.  This includes 
apprising the veteran of the recently passed 
Veterans Benefits Act of 2003, Pub. L. No. 
108-183, 117 Stat. 2651 (Dec. 16, 2003), and 
its implications.

2.  Ask the veteran to provide the names and 
addresses of all private clinical sources and 
approximate dates of treatment, evaluation or 
hospitalization prior to military service for 
the disabilities at issue.  Ask that he 
complete and return the appropriate releases 
(VA Form 21-4142s) for the medical records of 
each private care provider.  

Upon receipt of the appropriate releases, 
request all private treatment records 
indicated, if any, and associate all received 
with the file.  If any request for private 
treatment records is unsuccessful, notify the 
veteran appropriately.  38 U.S.C.A. 
§ 5103A(b)(2) (West 2002); 38 C.F.R. 
§ 3.159(e) (2003).  

3.  Also ask the veteran to specify when he 
was treated at the VA medical facilities in 
Tampa, Florida, and Buffalo, New York.  Then, 
the RO should take the appropriate steps to 
obtain those records and associate them with 
the claims file.  

4.  Then determine whether new and material 
evidence has been submitted to reopen the 
claims for service connection.

5.  If claims are reopened, readjudicate them 
in light of the guidelines set forth in 
VAOGCPREC 03-2003, recently issued on July 
16, 2003, concerning rebutting the 
presumption of soundness and aggravation of 
disabilities during military service.  

6.  If benefits are not granted to the 
veteran's satisfaction, send him a 
supplemental statement of the case (SSOC) and 
give him an opportunity to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  No inference 
should be drawn regarding the final disposition of the claims 
as a result of this action.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Keith Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


